DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 23, 2015

FROM:

Cindy Mann
Deputy Administrator and Director
Center for Medicaid and CHIP Services
Melanie Bella
Director
Medicare-Medicaid Coordination Office

SUBJECT:

Enrollment and Retention Flexibilities to Better Serve Medicare-Eligible
Medicaid Enrollees

Many adults enrolled in Medicaid, including those in the new low-income adult group, will at
some point become eligible for Medicare. This Informational Bulletin describes existing
flexibilities that can: 1) assist states in meeting their obligations to screen Medicaid enrollees for
Medicare Savings Programs and other categories of Medicaid when the enrollees become
Medicare-eligible; and 2) improve the stability and continuity of Medicare Savings Program
coverage.
Screening for Medicaid and the Medicare Savings Program
When Medicaid enrollees in the new adult low-income group become eligible for Medicare, they
lose eligibility for that category of Medicaid. However, before terminating or reducing the scope
of Medicaid coverage, the state Medicaid agency is required to assess whether the individuals are
eligible for any other category of Medicaid coverage.
Many of these enrollees will continue to qualify for full Medicaid benefits or be eligible for
Medicare Savings Programs (MSPs), including the Qualified Medicare Beneficiary (QMB)
Program, Specified Low-Income Medicare Beneficiary Program (SLMB), and Qualifying
Individual (QI) Program. MSPs cover Medicare beneficiaries’ premiums and provide automatic
eligibility for the Part D low-income subsidy (LIS). The QMB program also covers beneficiaries’
other Medicare cost-sharing obligations. MSPs play a vital role in making Medicare coverage
affordable for low-income beneficiaries. Maximizing enrollment in MSPs can also be
advantageous to states, as the programs help increase the number of low-income residents who
are enrolled in all Parts of Medicare, thus ensuring that Medicare is the primary payer for these
individuals.
Aligning Income and Asset Rules
Differences in income and asset rules for different categories of Medicaid eligibility may
complicate Medicaid agencies’ obligations to screen enrollees properly when the enrollees’
Medicaid status changes because they are Medicare-eligible. Most Medicaid enrollees now have
their income eligibility determined based on Modified Adjusted Gross Income (MAGI) standards
and are not subject to an asset test. When they become Medicare-eligible, however, their

CMCS Informational Bulletin- Page 2

continued eligibility for Medicaid, including for MSPs, may be based on non-MAGI income
rules and be subject to an asset limit.
States can simplify their administrative processes by using flexibility under Section 1902(r)(2) of
the Social Security Act. For example, states can disregard the income of other individuals, such
as spouses, whose income is otherwise countable toward the prospective MSP enrollee. The
same provision can also be used to disregard specific amounts of income or categories of assets.
In addition, states may use the flexibility authorized under Section 1902(r)(2) to set an overall
asset limit at any level above the federal floor, or to disregard all assets. States have the option of
using these flexibilities only for MSPs, or they may apply them to other categories of Medicaid
as well. Some states have already taken these steps.
Adopting these flexibilities affords multiple advantages to states, including:
• Reducing burden on beneficiaries and the state agency
• Promoting continuity in coverage and care
• Generating administrative savings for states by simplifying verification procedures for
income, and eliminating steps needed to verify assets (e.g., Alabama, Mississippi, and
New York have reported some administrative savings from eliminating asset tests)
Simplifying MSP Redeterminations
Once beneficiaries are enrolled in MSPs, states can use existing flexibilities to enhance
beneficiaries’ retention of their MSP eligibility. Federal law requires that Medicaid agencies
redetermine MSP enrollees’ eligibility once every twelve months; there is no requirement that
redetermination be done more frequently. Because enrollees qualifying for Medicaid under
Modified Adjusted Gross Income (MAGI)-based eligibility must only be redetermined annually,
and because MSP eligible populations typically experience limited fluctuation in income, state
Medicaid agencies may find it advantageous to adopt the same redetermination schedule for
MSPs to simplify administration.
States also have multiple tools to streamline the redetermination process, thereby avoiding
unnecessary coverage lapses and minimizing administrative burdens related to closing and reopening cases, including the following:
•

•

Use available data sources. Federal regulations (42 CFR §435.916(a)(2) and (b)) require
states to use available information whenever possible when conducting redeterminations.
MSP participants’ circumstances can be particularly amenable to these ex parte
redeterminations, as these beneficiaries often rely primarily on stable, federal income
sources such as Supplemental Security Income (SSI) and Social Security Disability
Insurance (SSDI), which can be verified by the agency electronically without contacting
the beneficiary. If there is no change in circumstances, no action is required of the
beneficiary.
Reduce steps in processes. Eliminating processes such as in-person interviews, signing
renewals forms, or filling out new applications, eases burdens on beneficiaries, increasing
the likelihood of uninterrupted coverage. Where additional or updated information from
the beneficiary is needed, use of prepopulated renewal forms can reduce burden and
increase retention rates among eligible beneficiaries. These changes also conserve agency

CMCS Informational Bulletin- Page 3

•

•

time and administrative resources while assuring, based on a viable data source, that
program integrity is maintained.
Make redetermination more automatic. Even if the agency cannot verify continued
eligibility using the ex parte process described above, as long as the agency does not have
access to information indicating a beneficiary’s circumstances have changed such that
she no longer is eligible, it may send a redetermination letter to the enrollee directing her
to respond if she has any changes to report; otherwise the individual is automatically
renewed.
Leverage Medicare Advantage Plans as partners. As more beneficiaries have Medicare
coverage through Medicare Advantage plans, states may find it worthwhile to share
enrollee redetermination dates with Medicare Advantage plans so that plans may assist
their members in maintaining MSP eligibility. Such information sharing should be
consistent with federal privacy regulations at 42 CFR Part 431, Subpart F, as well as
applicable state privacy rules.

As noted, states that have adopted simplified redetermination policies report administrative
savings. For example, Louisiana reported annual savings of over one million dollars following
the implementation of administrative renewal processes and other streamlined approaches, such
as ex parte review and telephone and web-based processes.
Medicare Part A Buy-in Agreement
As with Part B, States may enter into a Medicare Part A buy-in agreement with CMS. Part A
buy-in agreements allow low-income individuals to receive premium-free Part A. These
agreements target individuals who are otherwise eligible for QMB but who cannot afford
Medicare Part A because they have not worked the required number of quarters of Medicarecovered employment to receive premium-free Part A.
To date, 36 States and the District of Columbia have entered into a Part A buy-in agreement.
Advantages of this agreement include:
• Allowing the State to enroll Medicare beneficiaries eligible for QMB benefits into
Medicare Part A at any time of the year, without late enrollment penalties.
o In states without a buy-in agreement, these individuals can only enroll in Part A at
specific times of year, and states are responsible for paying a late-enrollment
penalty.
• Providing financial benefits for states as well beneficiaries because the agreements result
in Medicare Part A, rather than Medicaid, becoming the primary payer for inpatient
services.
• Creating further opportunities to streamline administration. States may:
o Automate enrollment of SSI recipients with Medicare Part B into the Part A buyin on a monthly basis.
o Exchange data between the State and CMS frequently, e.g. on a daily instead of
monthly basis, to reduce delays in the individual receiving benefits.
States without a buy-in agreement with CMS are free to enter into an agreement at any time.
State Medicaid agencies can obtain more information about entering into one by emailing
statebuy-in@cms.hhs.gov with “Part A Payer Conversation” in the subject line.

CMCS Informational Bulletin- Page 4

Building on Other Recent Improvements to MSP Rules
In recent years, a number of changes to MSP rules have made it easier for eligible beneficiaries
to qualify for MSP. States should take the opportunity verify that their policies and materials,
including application forms, reflect these updated policies, including:
• Increasing asset levels for QMB, SLMB, and QI programs to that of Part D LIS, and
adjusting annually for inflation (see Section 112 of the Medicare Improvement for
Patients and Providers Act of 2008 (MIPPA)).
• Disregarding annual increases in income due to Social Security Cost of Living
Adjustments (COLAs) until the annual federal poverty guidelines take effect (see Section
1905(p)(2)(D) of the Social Security Act).
• Eliminating estate recovery for MSP benefits, i.e., premium, deductible, and co-insurance
(see Section 115 of MIPPA).
---------------Medicaid enrollees who become eligible for Medicare are often also eligible for continued
coverage under different categories of Medicaid, including Medicare Savings Programs.
Adopting the flexibilities outlined in this Informational Bulletin can help improve the continuity
and stability of coverage for these beneficiaries. A number of these provisions can also enhance
administrative efficiencies for states. For additional information about implementing these
flexibilities, please contact Gene Coffey at 410-786-2234 or Gene.Coffey@cms.hhs.gov.

